Citation Nr: 0502484	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2002 by the Atlanta, Georgia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On October 23, 2003, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing is of record.

In January 2004, the Board remanded the issue on appeal to 
the RO for further development of the evidence.  The case was 
returned to the Board in December 2004.

FINDINGS OF FACT

1.  Hearing loss in the left ear pre-existed the veteran's 
active service.

2.  The veteran had exposure to loud noise in service.

3.  While the veteran was on active duty his left ear hearing 
loss was not worsened by noise exposure. 


CONCLUSION OF LAW

Hearing loss of the left ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter in February 2002 informed the veteran of 
the elements of a successful service connection claim, what 
evidence VA had obtained, and what evidence the veteran 
should identify or submit in support of his claims for 
service connection for hearing loss and tinnitus.  The 
veteran was provided contact information if he had questions 
or needed assistance.  A statement of the case furnished by 
the RO to the veteran in August 2002 set forth 38 C.F.R. 
§ 3.306 pertaining to aggravation of a pre-existing 
disability.  A supplemental statement of the case furnished 
in September 2004 set forth 38 C.F.R. § 3.159, VA assistance 
in developing claims, and notified the veteran of the reasons 
and bases for the continue denial of his claim for service 
connection for hearing loss of the left ear.

The RO's letter to the veteran, the statement of the case, 
and the supplemental statement of the case satisfied the 
first three elements of notice discussed in Pelegrini II.  A 
June 2004 letter from the VA Appeals Management Center in 
Washington, DC, to the veteran requested that the veteran 
provide any evidence in his possession he thought was 
relevant to his claim and thus satisfied the fourth element 
of notice discussed in Pelegrini II.  In light of the 
foregoing, the Board concludes that the veteran was afforded 
adequate notice specific to the instant claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
pertinent post-service treatment records.  In addition, VA 
afforded the veteran two audiological examinations and 
obtained an opinion from a VA chief of audiology on the 
medical issue in this case.  The veteran and his 
representative have not identified any additional evidence as  
relevant to the claim on appeal.  The Board, therefore, finds 
that further assistance is not required and the case is ready 
for appellate review. 

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Organic diseases of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service when the disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a)(b) (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, given the plain 
meaning of 38 U.S.C.A. § 1153 and the purposes of veterans 
disability laws, temporary or intermittent flare-ups during 
service of a pre-existing injury or disease are not 
sufficient to be considered 'aggravation in service' unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991). 

III. Factual Background and Analysis

Initially, the Board notes that a January 2004 Board decision 
granted entitlement to service connection for hearing loss in 
the right ear and for tinnitus and that the decision included 
a finding of fact the veteran was exposed to loud noise while 
on active duty.

The veteran underwent audiometric tests of his auditory 
acuity at both service entrance and service separation.

At an examination for induction in August 1965, pure tone 
thresholds, in decibels, converted to ISO units, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
10
10
LEFT
15
15
10
55
40

Speech recognition ability was not reported.  

At an examination for expiration of term of service in June 
1967, pure tone thresholds, in decibels, converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
X
35
LEFT
15
20
20
X
45

Speech recognition ability was not reported. 

At a VA audiological examination in December 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
40
55
LEFT
10
5
20
50
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  The 
pertinent diagnosis was sensorineural hearing loss.

The induction examination findings of pure tone thresholds of 
55 decibels at 3000 Hertz and 40 decibels at 4000 Hertz 
demonstrated hearing loss disability under VA standards, see 
38 C.F.R. § 3.385 (2004), and rebutted the presumption that 
the veteran's left ear auditory acuity was in sound condition 
at service entrance.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2004).  The issue before the Board is 
thus whether the veteran's pre-existing left ear hearing loss 
was aggravated during his active service.   

As shown above, audiometric testing at service entrance 
showed a pure tone threshold of 40 decibels at 4000 Hertz and 
audiometric testing at service separation showed a pure tone 
threshold of 45 decibels at 4000 Hertz.  The Board notes that 
this was a change, or shift, of 5 decibels.  The 
determinative issue in this case is whether that 5 decibel 
shift in auditory acuity in the left ear at 4000 Hertz 
constituted a worsening of the veteran's auditory acuity in 
the left ear so as to demonstrate aggravation, under the 
holding of the Court in Hunt, supra.

In January 2004, the Board remanded the issue of entitlement 
to service connection for hearing loss of the left ear to 
obtain the opinion of an audiologist on the question of 
whether the veteran's auditory acuity increased in severity 
in service.  In the January 2004 remand, the remand orders 
stated that the RO should arrange for the veteran's claims 
file to be referred to a VA audiologist, who should review 
the audiometric test results of August 1965 and June 1967 in 
the service medical records and respond to the following 
question: Is it more likely (a greater than 50 percent 
probability), less likely (a less than 50 percent 
probability) or at least as likely as not (50 percent 
probability) that the underlying condition of the veteran's 
auditory acuity in the left ear worsened in a significant way 
between August 1965 and June 1967 and that the audiological 
reviewer should comment on whether the 5 decibel shift in the 
pure tone threshold at 4000 Hertz was significant.

In June 2004, the VA audiologist reported as follows: the 
results of the separation examination audiometric test in 
1967 do not indicate a significant worsening of the veteran's 
hearing loss of the left ear at 4000 Hertz; perhaps more 
importantly, the post-service audiometric results in 2001 
indicate that the left ear scores at 3000 and 4000 Hertz were 
similar to those obtained at the time of induction more than 
30 years earlier, with a five decibel increase at 3000 Hertz 
and a 15 decibel increase at 4000 Hertz; It can be stated 
that for the frequency range considered when determining 
disability according to VA standards (500 to 4000 Hertz), the 
veteran's left ear demonstrates a significant loss at time of 
entry into service and results from both 1967 and 2001 
indicate that the loss at the left ear in the 500 to 4000 
Hertz range was less than likely (that is, less than 50 
percent likely) made more severe by noise exposure in the 
military.

The Board finds that the VA audiologist's June 2004 opinion 
constitutes a finding that the underlying condition of the 
veteran's hearing loss of the left ear which pre-existed 
service was not worsened by his exposure to loud noise while 
on active duty.  The supplemental statement of the case 
furnished to the veteran in September 2004 notified him of 
the June 2004 findings by the VA audiologist.  The veteran 
and his representative have not stated to VA that there is 
any opinion by another audiologist contrary to the VA 
audiologist's June 2004 opinion.  In a July 2004 statement, 
the veteran said that he had no additional information to 
submit concerning his ear problems.  The Board concludes that 
the preponderance of the evidence of record shows that a pre-
existing left ear hearing loss was not aggravated in service.  
See 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.385 (2004).

The Board notes that, in his substantive appeal dated in 
November 2002, the veteran cited 38 U.S.C.A. § 1154 in 
support of his claim.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection . . . satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2004).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.

In the veteran's case, the in-service incurrence of injury to 
the ears by exposure to loud noise is conceded and is not in 
dispute.  38 U.S.C.A. § 1154(b) does not deal with the issue 
of whether the veteran's pre-existing left ear hearing loss 
was aggravated by the in-service noise exposure.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

Service connection for hearing loss of the left ear is 
denied.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


